Citation Nr: 1128914	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  08-36 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for balance problems due to surgical removal of eighth cranial nerve.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to November 2006.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas (RO).


FINDING OF FACT

The preponderance of the evidence of record shows that the Veteran's balance problems are manifested by dizziness and staggering.


CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent evaluation for balance problems due to surgical removal of eighth cranial nerve have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6204.


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Prior to initial adjudication, a letter dated in June 2006 satisfied the duty to notify provisions.  An additional letter was also provided to the Veteran in June 2008, after which the claim was readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  VA examinations sufficient for adjudication purposes were provided to the Veteran in connection with his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although Veterans Claims Assistance Act notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2010).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  The appeal of the Veteran's claim is based on the assignment of an initial evaluation following an initial award of service connection.  As such, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Id.

Service connection for balance problems due to surgical removal of eighth cranial nerve was granted by a May 2007 rating decision and a 10 percent evaluation was assigned under 38 C.F.R. § 4.87, Diagnostic Code 6299-6204, effective December 1, 2006.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined. With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2010).  The hyphenated diagnostic code in this case indicates that an unlisted ear disorder, under Diagnostic Code 6299, was the service-connected disorder, and peripheral vestibular disorders, under Diagnostic Code 6204, was a residual condition.  See Id. (unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99").

An August 2006 VA pre-separation medical examination report stated that the Veteran had "severe balance dysfunction" following surgery in April 2006.  This was reported to have slowly improved over the following weeks.  At the time of the examination, the Veteran walked "fairly normally, but states he has to be very careful about going upstairs, downstairs, [and] plan[s] even the shortest walks to the smallest detail."  The diagnosis was status post surgery for removal of right acoustic neuroma with resultant total hearing loss in his right ear and resolving dysbalance.  The examiner stated, in the functional assessment, that "although it is vastly improved, he has difficulty maintaining balance."

In a May 2007 VA neurological disorders examination report, the Veteran reported that he had experienced balanced problems since undergoing surgery in April 2006.  The Veteran reported that he mainly had problems with balance when in the dark, or when he moved his head quickly.  After physical examination, the impression was that the Veteran had "balance problems undoubtedly associated with his right acoustic neuroma and surgery from it."

A January 2010 letter from a private physician stated that the Veteran's "balance problems are primarily ongoing dizziness brought on by any kind of movement."  The letter further stated that the Veteran experienced "continued dizziness," "unsteadiness," and a "tendency to stumble whenever [he] move[s] about," and had a "risk of fall."

The Schedule provides that assignment of a 10 percent evaluation is warranted for peripheral vestibular disorders with occasional dizziness.  A 30 percent evaluation is warranted for peripheral vestibular disorders with dizziness and occasional staggering.  38 C.F.R. § 4.87, Diagnostic Code 6204.

The preponderance of the evidence of record shows that the Veteran's balance problems are manifested by dizziness and staggering.  The evidence of record clearly states that the Veteran's symptoms go beyond simple dizziness to actual difficulty balancing, including a "tendency to stumble."  Accordingly, an initial 30 percent evaluation is warranted under Diagnostic Code 6204.  A 30 percent evaluation is the highest evaluation available under this Diagnostic Code.  Id.  Accordingly, an initial evaluation in excess of 30 percent is not warranted for the Veteran's balance problems at any point during the period on appeal.  Fenderson, 12 Vet. App. at 126.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service- connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for balance problems due to surgical removal of eighth cranial nerve inadequate.  The Veteran's balance problems were evaluated under 38 C.F.R. § 4.87, Diagnostic Code 6204, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's balance problems are manifested by dizziness and staggering.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disability rating for his balance problems.  The evaluation assigned herein specifically contemplates dizziness and staggering, which is essentially analogous to the Veteran's symptoms.  38 C.F.R. § 4.20 (2010).  The criteria for a 30 percent rating for the Veteran's balance problems more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.87, Diagnostic Code 6204.

ORDER

An initial evaluation of 30 percent disabling for balance problems due to surgical removal of eighth cranial nerve is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


